POCHÉ, J.
I concur in the judgment.
Education Code section 44887 does not specify the period of service a person must be employed in order to fall under its more than 60 per cent rule. Neither does the mirror statute, former Education Code section 87482 (see new Ed. Code, § 87482.5, subd. (a); added by Stats. 1985, ch. 132, § 2, p. 259), which applies the same rule in the community college context. But in Rooney v. San Diego Community College Dist. (1982) 129 Cal.App.3d 977, 981-982 [181 Cal.Rptr. 464], the Court of Appeal took a practical approach of using the employee’s weekly teaching load, calculated on the basis of the entire school year.
As I read Rooney two reasons were given for choosing an entire school year as the framework for calculating whether the employee’s hours met the more than 60 percent rule: (1) the employee there had a contract for and *781worked an entire year; (2) a regular employee with a full time assignment works pursuant to an annual contract. (Id., at pp. 981-982.) But, I do not read Rooney as making dispositive the fact that the employee’s two semester workload was pursuant to a single contract. Rather all that is important is that the employee in fact worked an entire school year. As stated by the Rooney court: “In view of the fact that Rooney was employed by the District for the 1972-1973 school year to teach adult or community college classes for not more than 60 percent of the hours per week considered a full-time assignment for regular employees having comparable duties, he was properly classified as a temporary employee. [Citations.]” (Rooney v. San Diego Community College Dist., supra, 129 Cal.App.3d at p. 982.)
Here, it is undisputed that for the 1982-1983 school year, Edwards worked both semesters and in so doing worked less than 60 percent of the hours per week considered a full time assignment. We have no need to know whether she did so pursuant to a one year contract or pursuant to two successive one semester contracts; in either case she did not meet the more than 60 percent rule. Because in 1982-1983 Edwards taught less than 60 percent of the hours considered a full time assignment for regular employees, the trial court erred in ordering that she be reclassified as a probationary employee. My conclusion thus renders it unnecessary to take the drastic measure of taking additional evidence on appeal.
But, if, as the majority contends, it is essential under Rooney to know whether Edwards had an annual contract, then a remand for further factual findings would be required, for the majority’s efforts to take the unusual step of taking additional evidence on appeal have been unavailing. So far as I can determine, the additional evidence does not answer the question of whether Edwards was offered or accepted an annual contract with the Berkeley Unified School District. That evidence only shows that Edwards was one of the teachers listed on the hiring list resolution enacted by the District’s Governing Board. That resolution was neither an offer for an annual contract nor an annual contract.
By its terms, it was nothing more than an offer to offer employment on an “if and as needed” basis. If it was anything more than that, then I believe the answer can come only from a trier of fact, not an appellate court.
Thus, on this record, this court can know with certainty that: (1) Edwards was needed for the first semester of the school year because she worked during that time; and (2) Edwards was also needed for the second semester because she also worked then. What this court cannot tell from this record is: (1) whether Edwards had a contract for the entire school year; or (2) *782whether either Edwards or the District knew at the beginning of the school year that her services would be needed for both semesters.
But, as I read Rooney, resolution of these uncertainties is unnecessary to review the judgment before us. For these reasons, I join in the judgment of reversal.